UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:19-cr-268-T-17AEP
BRYAN ENGLISH
ORDER TO DEPOSIT FUNDS AND DISBURSE

Before this Court is the United States’ Unopposed Motion for an Order
to Deposit Funds and Disburse, Doc. 20.

Being fully advised in the premises, the Court finds that to best serve the
purpose of English’s anticipated restitution, the Clerk of Court shall accept
English’s prejudgment payments. The unopposed motion is GRANTED.

It is further ordered that, pursuant to 28 U.S.C. § 2042, upon entry of a
criminal Judgmen’, ine Acerk of the eet Te ann apply the
deposited funds4o the criminal monetary penalties imposed against the
defendant as provided by law and in accordance with the Clerk’s standard

operating procedures.

ORDERED in Tampa, Florida, on June Z Y , 2019.

   

UNITED STATES DISTRICT JUDGE

  
 

Copies fo.
OF pec pers ana Counse)
